UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4563



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


VICTOR GLEN WILKES,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-04-145)


Submitted:   September 30, 2005           Decided:   October 31, 2005


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant.    J. Strom Thurmond, Jr., United
States Attorney, Rose Mary Parham, Assistant United States
Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Victor Glen Wilkes appeals his conviction for possession

of a firearm and ammunition as a previously convicted felon in

violation of 18 U.S.C. § 922(g)(1) (2000).     Wilkes asserts that

the district court erred in considering his prior convictions as

part of the sentencing calculus, when those convictions were not

found by a jury beyond a reasonable doubt, and that the court erred

in its imposition of a mandatory minimum sentence under the Armed

Career Criminal Act, 18 U.S.C. § 924(e) (2000) (“ACCA”), because it

impermissibly determined that his prior convictions occurred on

different occasions.   Finding no error, we affirm.

          This court reviews for plain error when, as here, a

defendant does not object on the grounds of Blakely v. Washington,

542 U.S. 296 (2004), or the subsequent decision in United States v.

Booker, 125 S. Ct. 738 (2005), in the district court.       United

States v. Hughes, 401 F.3d 540, 547 (4th Cir. 2005); see Fed. R.

Crim. P. 52(b); United States v. Olano, 507 U.S. 725, 732 (1993).

To establish plain error, a defendant must show that:      (1) the

court erred; (2) the error was obvious under the law at the time of

review; and (3) the error affected substantial rights; that is, the

error affected the outcome of the proceedings.   Johnson v. United

States, 520 U.S. 461, 467 (1997).   Even if all three elements are

established, relief will be granted only if the error seriously




                               - 2 -
affects the fairness, integrity, or public reputation of the

proceedings.      Olano, 507 U.S. at 732.

            Wilkes contends that Blakely calls into question the

Supreme Court’s earlier decision in Almendarez-Torres v. United

States, 523 U.S. 224 (1998), and argues that prior convictions may

not   be   used   in   the    calculation      of   his   sentence   when     those

convictions have not been found by the jury beyond a reasonable

doubt.     This court rejected this argument in United States v.

Cheek, 415 F.3d 349 (4th Cir. 2005), stating that “the Supreme

Court continues to hold that the Sixth Amendment (as well as due

process) does not demand that the mere fact of a prior conviction

used as a basis for a sentencing enhancement be pleaded in an

indictment and submitted to a jury for proof beyond a reasonable

doubt.”    415 F.3d at 352.        Accordingly, Wilkes cannot demonstrate

plain error on this ground.

            We    affirm     the   judgment    of   the   district   court.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                       - 3 -